Mr. Justice MacLeary
delivered the opinion of the court.
This is án appeal from a judgment of conviction rendered by the District Court of Mayagiiez on an information for violation of the internal-revenue laws. It originated in the municipal court of that city, by virtue of a complaint presented by N. Shepard, internal-revenue agent, accusing the defendant, Maximino A. Toro of having in his possession, in the back room of his mercantile establishment, 308 cigars without internal-revenue stamps, contrary to section 22 of the internal-revenue law. A trial was had in the municipal court, and the defendant was condemned to pay a fine of $100 and costs, and in default thereof to suffer one month imprisonment in the municipal jail. He appealed from this sentence to the District Court of Mayagiiez, where upon a trial de novo exactly the same sentence was imposed by that court. From this *409latter judgment he took an appeal to this court, and the case was filed here on the 17th of October last.
There is neither a statement of facts, bill of exceptions, assignment of errors, nor a bill of any kind presented for onr consideration. On the trial no one appeared for the appellant, and the ease was submitted by the fiscal of this court on his printed brief, which is simply a résumé of the proceedings had in the several courts.
This is another of those caseJ in which the appeal was clearly taken for the delay only. There being no reason whatever to doubt the justice and correctness of the sentence imposed by the court below, it should be in all.things affirmed, with costs against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.